EXHIBIT 10.10

 

LOGO [g878158americanexpresslogo.gif]

Amendment to the Terms and Conditions for Worldwide Acceptance

of the American Express Card by Airlines

This Amendment (“Amendment”), effective November 18, 2014 (the “Amendment
Effective Date”) by and among Virgin America Inc. (“Carrier”, “you” or “your”),
American Express Travel Related Services Company, Inc. (“Amex”, “us”, “our” or
“we”), amends the Terms and Conditions for Worldwide Acceptance of the American
Express Card by Airlines dated September 1, 2006 (together with all amendments,
supplements and addenda thereto, the “Airline Card Service Agreement”). Each
capitalized term used but not otherwise defined herein shall have the meaning
ascribed to it in the Amendment or the Agreement, as applicable.

W I T N E S S E T H :

WHEREAS, Carrier and Amex wish to amend Section 9 of the Agreement;

NOW, THEREFORE, in consideration of the mutual promises hereinafter set forth,
Amex and Carrier agree as follows:

1. The definition of Reserve from Section 9 of the Agreement shall be deleted
and replaced with the following new definition of Reserve:

“Reserve” means a fund established and/or collateral in the possession of or
under the control of Amex as security for Carrier’s or any of Carrier’s
Affiliated Companies’ obligations to Amex or any of Amex’s Affiliated Companies
under this Agreement or any Other Agreement.

2. The following definitions shall be added to Section 9 of the Agreement:

“Consolidated” means, when used with reference to any term, that term as applied
to the accounts of Carrier and all of its Subsidiaries, or such of its
Subsidiaries as may be specified, consolidated (or combined) as the case may be,
in accordance with GAAP and with appropriate deductions for minority interests
in Subsidiaries.

“GAAP” means generally accepted accounting principles in the United States of
America, consistently applied.

“Gross Exposure” means the sum (without duplication) of the following,
determined on a Consolidated basis in accordance with GAAP:

 

  (1)

the full amount of Charges submitted by Carrier for goods and/or services not
yet received by Cardmembers, including: (a) the full



--------------------------------------------------------------------------------

  amount of Charges for unflown tickets for domestic and foreign future Air
Transport and Related Services (“Future Liability”), (b) the full amount of
Charges for unflown tickets for domestic and foreign Air Transport and Related
Services when the itinerary is partially completed or the Related Services are
partially delivered (“Stranded Liability”), and (c) the full amount of Charges
for unflown Air Transport and Related Services past first scheduled travel date
(“Past Liability”);

 

  (2) The aggregate amount of Discount of Charges, fees, and other payables that
are owed to Amex and its Affiliated Companies under this Agreement;

 

  (3) An amount equal to any outstanding amounts owed by Carrier’s Affiliated
Companies to Amex’s Affiliated Companies under any Other Agreement; and

 

  (4) Upon the occurrence of a Trigger Event, an amount equal to Amex’s good
faith estimate of reasonable attorneys’ fees, costs and expenses related to the
administration of the Reserve and or other action to protect Amex’s financial
exposure or to enforce the terms of this Agreement or any Other Agreement.

“Risk Coverage” means the sum (without duplication) of the following:

 

  (1) Any funds held by Amex as a Reserve pursuant to Section 9 of this
Agreement;

 

  (2) The face amount of any letter of credit issued in favor of and accepted by
Amex as security for the performance of Carrier’s obligations under this
Agreement; and

 

  (3) The aggregate of all Charges submitted but the payment not yet due to
Carrier under Carrier’s payment plan (the “Pipeline”).

“Risk Coverage Percentage” means the amount of Risk Coverage, expressed as a
percentage of the Gross Exposure.

“Subsidiary” means any corporation, limited liability company, partnership,
association or other entity the accounts of which would be Consolidated with
those of a party in such party’s respective Consolidated financial statements if
such financial statements were prepared in accordance with GAAP as of such date,
as well as any other corporation, limited liability company, partnership,
association or other entity of which securities or other ownership interests
representing more than fifty percent (50%) of the equity or more than fifty
percent (50%) of the ordinary voting power or, in the case of a partnership,
more than fifty percent (50%) of the general partnership interests are, as of
such date, owned, controlled or held by such party or one or more of its
respective Subsidiaries.

 

Page 2 of 4



--------------------------------------------------------------------------------

“Trigger Event” means the occurrence of any of the events set forth in
sub-section 9. A.(2)(a)-(j).

3. Sub-section 9.A.(3) shall be deleted in its entirety and replaced with the
following new sub-section 9.A.(3) therefore:

“(3) You shall provide us written notice of the existence of a Trigger Event
(the “Trigger Notice”) within two (2) business days of such event. Upon the
earlier of either the occurrence of a Trigger Event or receipt of the Trigger
Notice, and during the continuance of a Trigger Event, we may set a Risk
Coverage Percentage, and a Reserve shall be created automatically, and without
further action required by us, from amounts otherwise payable by Amex to
Carrier’s and Carrier’s Affiliated Companies under the Agreement or the Other
Agreements in an amount such that (i) the Risk Coverage, expressed as a
percentage of the Gross Exposure, equals (ii) the Risk Coverage Percentage set
by Amex. The Risk Coverage Percentage may be subsequently adjusted from time to
time by Amex in its sole discretion. In addition, during the continuation of any
Trigger Event, Amex may, in its sole discretion, modify the Carrier’s payment
plan and/or require that the Reserve be immediately paid by Carrier to Amex in
good and available funds. During the continuance of any Trigger Event, Amex
shall also have the right to maintain the Reserve until all amounts owed to
Amex, Amex’s Affiliated Companies or any other party to the Other Agreements by
Carrier, Carrier’s Affiliated Companies and its respective Carrier Affiliate
Group under this Agreement and the Other Agreements are repaid. For the
avoidance of doubt, the parties acknowledge that Amex’s payment obligations
constitute a debt and the Reserve constitutes a deferment of debt owed by Amex
to Carrier and, except as advised otherwise by Amex, not the establishment, use
or operation of an account in which funds are held for Carrier.

Letter of Credit: Carrier may elect to reduce the amount of funds held by us as
a Reserve, in whole or in part, by providing us with, or arranging for the
provision to us of, a letter of credit issued by a financial institution and in
a form reasonably acceptable to us.

In no event shall the sum of the Reserve, the incremental Pipeline attributable
to any change in your payment plan, and any amounts available under any letter
of credit provided pursuant to this Section 9 exceed the Gross Exposure. Amex
may deduct and withhold from, and recoup and set-off against, as applicable, any
Reserve, Pipeline or a letter of credit: (i) any amounts you or any of Carrier’s
Affiliated Companies owe us or any of Amex’s Affiliated Companies under the
Agreement or any Other Agreement; (ii) any costs incurred by us in connection
with the administration of the Reserve, including reasonable attorneys’ fees;
and (iii) any reasonable costs incurred by us as a result of your failure to
fulfill any material obligations to us, any of Amex’s Affiliated Companies, or
to Cardmembers, including reasonable attorneys’ fees.”

4. Sub-section 9.A.(5) is deleted in its entirety.

 

Page 3 of 4



--------------------------------------------------------------------------------

5. Multiple Counterparts. This Amendment may be executed in two or more
counterparts, each of which will be deemed an original, but all of which
together shall constitute one and the same instrument.

6. Miscellaneous. Unless otherwise defined or modified by this Amendment, all
capitalized terms shall be given the meaning ascribed to them in the Agreement.
This Amendment shall be governed by and construed under the laws of the State of
New York excluding its conflicts of laws rules. Provisions contained in this
Amendment shall prevail in case of conflict over the terms of the Agreement.

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their duly authorized officers as of the day and year first above written.

 

Virgin America Inc.

American Express Travel

Related Services Company, Inc.

By:

/s/ Peter D. Hunt

By:

/s/ Michael Capricci

Name: Peter D. Hunt Name: Michael Capricci Title: Senior Vice President and
Chief Financial Officer Title: CCO GMS AXP Date: 11/18/2014 Date: 11/18/2014

 

Page 4 of 4